Citation Nr: 0931775	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with scoliosis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana granted an increased evaluation from 
10 percent to 20 percent for the service-connected 
lumbosacral strain with scoliosis, effective October 9, 2003 
(date of receipt of the Veteran's increased rating claim).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In a February 2009 statement, the Veteran reported a 
worsening of the curvature of his lumbar spine.  Later, in an 
August 2009 statement, the Veteran, through his 
representative, again described a worsening of his low back 
disability, including in particular bulging discs, 
significant pain, and frequent muscle spasm.  

Further review of the claims folder indicates that the 
Veteran was last accorded a VA examination in September 2008.  
According to the report of that evaluation, the examination 
was conducted by a nurse practitioner, rather than a 
physician.  In addition, there is no notation in the 
examination report indicating that the examining nurse 
practitioner had had access to, and thus an opportunity to 
review, the claims folder in conjunction with the 
examination.  Also, the examination report does not include a 
discussion of all of the pertinent data necessary with which 
to evaluate properly the Veteran's service-connected low back 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Based on this evidentiary posture, the Board concludes that a 
remand of the Veteran's increased rating claim is necessary.  
Specifically, on remand, the Veteran should be accorded a 
current VA examination by an appropriate physician to assess 
the current nature and extent of this disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that the Veteran has referenced 
pertinent treatment at the Overton Brooks Clinic of the 
Shreveport VA Medical Center (VAMC).  Records from the 
Shreveport VAMC dated through March 2008 are included in the 
claims folder.  In light of the need to remand the Veteran's 
increased rating claim for a current VA examination, the 
Board finds that, on remand, an attempt should be made to 
procure, and to associate with the claims folder, copies of 
any additional records of low back treatment that the Veteran 
may have received at this VA medical facility since March 
2008.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any low 
back treatment that the Veteran may 
have received at the Shreveport VAMC, 
to include the Overton Brooks Clinic, 
since March 2008.  

2.  Thereafter, schedule the Veteran 
for a VA examination (by an appropriate 
VA physician) to determine the nature 
and extent of the service-connected 
lumbosacral strain with scoliosis.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests, including X-rays, 
should be performed.  All pertinent 
pathology found on examination should 
be included in the evaluation report.  

In particular, the examiner should note 
the presence or absence of favorable or 
unfavorable ankylosis of the Veteran's 
entire thoracolumbar spine and of 
unfavorable ankylosis of his entire 
spine.  Also, the examiner should 
identify any neurological pathology 
related to the service-connected lumbar 
spine disability (including the nerves 
involved) and fully describe the extent 
and severity of those symptoms.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician.

Also, the examiner should provide the 
ranges of motion of the Veteran's 
lumbar spine.  The examiner should note 
whether-upon repetitive motion of the 
Veteran's low back-there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be 
additional range of motion loss due to: 
(1) pain on use, including during 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The examiner should 
also describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should also indicate the 
impact of the Veteran's lumbosacral 
strain with scoliosis on his ability to 
work.  

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions. 

3.  Then, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




